Citation Nr: 0106612	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-02 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of tumors of the right hip, to include as a result 
of exposure to herbicides.

2.  Entitlement to service connection for a rash of the 
crotch, face, and shoulders, to include as a result of 
exposure to herbicides.

3.  Entitlement to service connection for chloracne, to 
include as a result of exposure to herbicides.

4.  Entitlement to service connection for arthritis, to 
include as a result of exposure to herbicides.

5.  Entitlement to service connection for residuals of a 
shrapnel wound of the left elbow.

6.  Entitlement to service connection for residuals of a 
shrapnel wound of the left ankle.

7.  Entitlement to service connection for spondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  Although the issue of 
entitlement to service connection for post-traumatic stress 
disorder was originally included in the veteran's appeal, 
service connection for this disability was granted in an 
April 2000 rating decision.

The issue of entitlement to service connection for residuals 
of a shrapnel wound of the left elbow is decided herein while 
the other issues on appeal are addressed in the remand at the 
end of this action.


FINDING OF FACT

The veteran has residuals of a shrapnel wound of the left 
elbow sustained in service.




CONCLUSION OF LAW

Residuals of a shell fragment wound of the left elbow were 
incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.304(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in Vietnam and his awards and decorations 
included the combat infantry badge and the air medal.  

A VA X-ray examination of the veteran's left elbow in 
December 1995 disclosed a foreign metallic density.  On VA 
examination in July 1998, the veteran was found to have a 
symptomatic scar from a shell fragment wound of the left 
elbow and removal of the foreign body.

Although service medical records do not document the 
incurrence of a shell fragment wound of the left elbow, the 
record establishes that the veteran engaged in combat with 
the enemy.  The Board has found the veteran's contentions 
with respect to the incurrence of a shell fragment wound of 
the left elbow to be consistent with the circumstances of the 
veteran's combat service.  The record does not contain clear 
and convincing evidence that the wound was not incurred in 
service.  In accordance with 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), the Board has found the veteran's 
statements to be sufficient to establish that the shrapnel 
wound was incurred in combat service.  Since the medical 
evidence confirms the presence of residual disability, 
service connection is warranted for this disability. 

ORDER

Service connection for residuals of a shrapnel wound of the 
left elbow is granted.


REMAND

As a preliminary matter the Board notes that the statement of 
the case does not include proper notice of the legal criteria 
for establishing entitlement to service connection for the 
disabilities at issue.

The Board further notes that during the pendency of the 
appellant's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing legislation 
is applicable to the appellant's remaining claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the RO denied the veteran's claims 
as not well grounded.  It has not had an opportunity to 
comply with the provisions of the VCAA. 

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should undertake all indicated 
development to comply with the notice and 
duty to assist provisions of the VCAA, to 
include obtaining a copy of the Social 
Security Administration decision awarding 
the veteran disability benefits beginning 
in April 1996, the record upon which the 
award was based, any records, not 
previously obtained, pertaining to post-
service treatment of the disabilities at 
issue, and providing the veteran with 
appropriate VA examinations to determine 
if the veteran has any residuals of a 
shell fragment wound of the left ankle 
and to determine if the veteran's other 
claimed disabilities are present and 
etiologically related to service.

2.  Then, the RO should readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, a 
supplemental statement of the case with 
notice of all applicable legal criteria 
for establishing entitlement to service 
connection of the disabilities at issue 
should be provided to the appellant and 
his representative, and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



